Citation Nr: 0100903	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury, secondary to a service-connected sacroiliac 
injury with arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from January 1981 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision entered in April 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia, denying the veteran's 
claim of entitlement to service connection for residuals of a 
left knee injury, secondary to a service-connected sacroiliac 
injury with arthritis.  The claim was denied on the basis 
that it was not well grounded under the provisions of 
38 U.S.C.A. § 5107(a) then in effect.  

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to its duty-to-assist obligation, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment or 
filed before the date of enactment and not yet final as of 
that date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).   

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Rather, a remand in this case is required for 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107). 

The record reflects that the veteran was afforded a 
videoconference hearing before the undersigned in March 2000, 
at which time she testified that an attending private 
physician and her VA primary care physician at VA had both 
determined that service-connected disability of her back had 
caused her to fall from a ladder in November 1998 and injure 
the left knee.  While it is apparent that there is of record 
correspondence from the private physician referenced by the 
veteran, pertinent VA records are not on file, nor were such 
records requested in the context of the current claim.  See 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (VA 
treatment records are deemed to be within the constructive 
possession of VA although not actually within the claims 
folder).  Efforts to obtain the VA records in question and 
input from the VA physician in question are therefore found 
to be in order.

The record indicates that a private physician, K. R. Hegg, 
M.D., in February 1999 correspondence offered the following:  

Please be advised that [the veteran] was seen and 
examined in this office for a second opinion on 
February 5, 1999, regarding injuries from a fall 
from a ladder secondary to sharp pains in the 
lower back area.

While the veteran and her representative aver that Dr. Hegg's 
above-cited comment represents a professional opinion as to a 
causal relationship between her service-connected back 
disability and the injury to her left knee, it is unclear 
whether Dr. Hegg was offering such an opinion or simply 
noting the reason that a second opinion was being sought.  In 
view of the foregoing, and inasmuch as records from Dr. 
Hegg's evaluation are not on file, further action to obtain 
them as well as clarification of his February 1999 
correspondence is deemed advisable.  

It is also noted that the veteran's representative, during 
the course of the March 2000 hearing, requested a VA medical 
examination and professional opinion as to the etiology of 
the veteran's claimed left knee disablement.  Inasmuch as the 
relationship between the veteran's service-connected back 
disability and the left knee injury of November 1998 is 
unclear, the undersigned concurs that further VA medical 
input would be of assistance.

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran in 
writing and advise her of her right to 
submit any additional argument and/or 
evidence in support of her claim for 
service connection for residuals of a 
left knee injury, secondary to a service-
connected sacroiliac injury with 
arthritis.  Such evidence may be of a lay 
or medical variety, but should be 
relevant to the question of the 
relationship between service-connected 
disability of her back and the claimed 
left knee injury.

In addition, the veteran should be asked 
to provide a listing of the names and 
addresses of those VA and non-VA medical 
professionals who have evaluated and/or 
treated her for the left knee injury of 
November 1998, including the name and 
location of the VA physician whom the 
veteran previously indicated has found a 
causal relationship between service-
connected disability of the back and the 
left knee injury of November 1998.  The 
approximate dates of such evaluation or 
treatment must also be provided, to the 
extent possible.

2.  Thereafter, the RO should, after 
obtaining proper authorization, obtain 
all records not already on file which are 
referenced in connection with the request 
in the first indented paragraph above, 
including but not limited to the records 
of K. L. Hegg, M.D., and the treating VA 
physician whom the veteran has stated 
found a causal relationship between 
service-connected disability of the back 
and her left knee injury.  All VA 
treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  The RO should contact K. L. Hegg, 
M.D., for the purpose of clarifying his 
correspondence of February 9, 1999.  The 
RO must specifically request an opinion 
from Dr. Hegg as to whether there is a 
direct causal relationship between 
service-connected disability of the 
veteran's back and her left knee injury 
of November 1998.  Dr. Hegg should be 
asked to provide a full rationale for the 
opinion given.  In addition, the RO must, 
upon learning of the identity of the 
veteran's VA primary care physician who 
reportedly found a causal relationship 
between the entities at issue, contact 
that physician in an effort to confirm 
its existence and on what basis such 
opinion was formed.

4.  Thereafter, the veteran should be 
afforded a VA examination by a VA 
specialist in orthopedics.  The purpose 
of such examination is to determine 
whether a service-connected sacroiliac 
injury with arthritis was a direct cause 
of the veteran's left knee injury in 
November 1998.  The claims folder in its 
entirety must be made available to the 
examiner for review prior to the 
examination.  Such examination is to 
include a detailed review of the 
veteran's history and current complaints, 
and a comprehensive clinical evaluation, 
including all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.

The examiner must offer a professional 
opinion, with full supporting rationale, 
is requested as to whether it is at least 
as likely as not that existing left knee 
disability of the veteran is the direct 
result of a fall from a ladder in 
November 1998 and caused by her service-
connected sacroiliac injury with 
arthritis.  Use by the examiner of the 
underlined standard of proof in 
formulating a response is requested.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to the Veterans Benefits 
Administration Fast Letters 00-87 
(November 17, 2000) and 00-92 (December 
13, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

7.  Lastly, the RO should readjudicate 
the veteran's claim of entitlement to 
service connection for residuals of a 
left knee injury, secondary to a service-
connected sacroiliac injury with 
arthritis, on the basis of all the 
evidence on file and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000 and pertinent case 
law.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the file 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.   



		
	K. Osborne
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





